United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF LABOR, OCCUPATIONAL
SAFETY & HEALTH ADMINISTRATION,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
William E. Shanahan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2132
Issued: April 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2009 appellant filed a timely appeal from an April 23, 2009 decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $7,175.08 for the period August 1, 2000 through June 20, 2003; and (2) whether the
Office properly denied waiver of the overpayment.
On appeal, appellant’s attorney contends that appellant’s Social Security Administration
(SSA) benefits are not subject to offset and that the Office erred by collecting the overpayment
prior to a final decision of the Board.
FACTUAL HISTORY
On January 25, 1994 appellant, then a 55-year-old safety compliance officer on
temporary duty in Glynco, Georgia, sustained an employment-related permanent aggravation of

preexisting herniated disc at L5-S1 and left radiculopathy when he stepped into a hole and fell.
He underwent back surgery on July 23, 1996, and on March 14, 1997 sustained an employmentrelated tendinitis of the left elbow and left shoulder.1 Appellant was placed on the periodic rolls
effective April 16, 1997 and did not return to work.2
By decision dated August 8, 2008, the Office reduced appellant’s monetary compensation
to zero on the grounds that he did not fully cooperate with a February 14, 2008 functional
capacity evaluation.3 On September 5, 2008 SSA informed the Office that appellant received
SSA retirement benefits subject to offset from August 2000 to July 2003, and provided
information regarding his SSA benefit rate with Federal Employee Retirement System (FERS)
benefits and without FERS benefits for this period.4 On September 26, 2008 the Office issued a
preliminary finding that an overpayment in compensation in the amount of $7,175.08 had been
created. It included a FERS offset calculation worksheet showing SSA rates with FERS, SSA
rates without FERS, monthly FERS offset, and 28-day FERS offset for this period5 and an
overpayment calculation worksheet.6 The Office explained that the overpayment resulted
because, for the period August 1, 2000 through June 20, 2003, appellant had received SSA
benefits including a FERS benefit while receiving FECA benefits and made a preliminary
determination that appellant was without fault. Appellant was provided with an overpayment
questionnaire and was advised of the importance to furnish financial information.
On October 9, 2008 appellant disagreed that an overpayment occurred and requested a
prerecoupment hearing.
On November 14, 2008 he elected FECA benefits effective
1

The left upper extremity claim was initially adjudicated under Office No. xxxxxx919, and by decision dated
January 27, 2004, the Office denied authorization for left shoulder surgery. The claims were doubled in a
September 22, 2004 decision. Appellant filed an appeal with the Board of the September 22, 2004 decision, and by
order dated May 13, 2005, the Board dismissed the appeal on the grounds that, as the matter was in interlocutory
posture, the Board did not have jurisdiction to review the case.
2

By decision dated February 19, 1999, appellant’s compensation was suspended for failure to attend a scheduled
impartial evaluation. In a July 8, 1999 decision, an Office hearing representative reinstated wage-loss compensation
and the examination was rescheduled.
3

Appellant requested a review of the written record, and in an April 17, 2009 decision, an Office hearing
representative affirmed the August 8, 2008 decision. He filed an appeal with the Board, Docket No. 09-2095, that
will be adjudicated separately.
4

The Office had previously determined that appellant was receiving FECA compensation that was not offset by
SSA benefits and reduced his compensation accordingly. In a preliminary determination dated August 18, 2008, it
found that an overpayment in compensation in the amount of $17,049.23 had been created because for the period
September 1, 2003 through August 2, 2008 appellant received SSA benefits that included a FERS benefit while
receiving FECA benefits. In an April 17, 2009 decision, an Office hearing representative finalized the overpayment
determination and denied waiver. Appellant filed an appeal with the Board, Docket No. 09-2131, that will be
adjudicated separately.
5

The FERS offset calculation showed that, effective August 1, 2000, the 28-day offset was $180.09; for the
period December 1, 2000 to December 1, 2001, $186.37; for the period December 1, 2001 to December 1, 2002,
$191.26; and for the period beginning December 1, 2002, $193.85.
6

The overpayment worksheet indicated that for the period August 2 to November 30, 2000 appellant received
$784.68 in compensation that should have been offset; from December 1, 2000 to November 30, 2001, $2,429.47;
from December 1, 2001 to November 30, 2002, $2,493.21; and from December 1, 2001 to June 30, 2003, $1,467.72,
for a total overpayment in compensation of $7,175.08.

2

August 31, 2008. On November 17, 2008 appellant changed his request for an oral hearing to a
review of the written record.
In a March 12, 2009 letter, the SSA explained appellant’s SSA benefits, noting that he
became entitled to benefits in August 2000 and reached full retirement age beginning in
September 2003.
By decision dated April 23, 2009, an Office hearing representative finalized the
preliminary overpayment determination, denied waiver and returned the record to the Office for
collection of the overpayment debt.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(d) of the Act requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service, and that, if an
employee receives SSA benefits based on federal service, his or her compensation benefits shall
be reduced by the amount of SSA benefits attributable to his or her federal service.7
Office procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply: In disability cases, FECA benefits will be reduced by
the SSA benefits paid on the basis of age and attributable to the employee’s federal service.8 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
follows: Where a claimant has received SSA benefits, the Office will obtain information from
SSA on the amount of the claimant’s SSA benefits beginning with the date of eligibility to FECA
benefits. SSA will provide the actual amount of SSA benefits received by the
claimant/beneficiary. SSA will also provide a hypothetical SSA benefit computed without the
FERS covered earnings. The Office will then deduct the hypothetical benefit from the actual
benefit to determine the amount of benefits which are attributable to federal service, and that
amount will be deducted from the FECA benefit to obtain the amount of compensation payable.9
ANALYSIS -- ISSUE 1
Appellant was placed on the periodic rolls in April 1997 and continued to receive FECA
benefits until his monetary compensation was reduced to zero, effective August 31, 2008. The
SSA provided information establishing that appellant received SSA benefits beginning on
August 1, 2000, continuing through June 20, 2003, and that appellant’s FECA benefits would be
subject to offset by the amount of his SSA benefits attributable to his federal employment under
the FERS. SSA records provided described the offset calculations for this period that yielded an
overpayment in compensation in the amount of $7,175.08.10 As appellant is not entitled to
receive both FECA benefits and that portion of his SSA benefits attributable to his federal
7

5 U.S.C. § 8116(d); see Janet K. George (Angelos George), 54 ECAB 201 (2002).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(3) (January 1997; Chapter
2.100.11 (a), (b) (February 1995).
9

FECA Bulletin No. 97-09 (issued February 3, 1997).

10

Supra note 7.

3

employment, the Office properly determined that an overpayment in compensation in the amount
of $7,175.08 was created.11
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”12 Section 10.438 of Office regulations provides that the individual who
received the overpayment is responsible for providing information about income, expenses and
assets as specified by the Office. This information is needed to determine whether or not
recovery on an overpayment would defeat the purpose of the Act or be against equity and good
conscience.13 Failure to submit the requested information within 30 days of the request shall
result in denial of waiver.14
ANALYSIS -- ISSUE 2
As the Office found appellant without fault in the creation of the overpayment, waiver
must be considered and repayment is still required unless adjustment or recovery of the
overpayment would defeat the purpose of the Act or be against equity and good conscience.15
Appellant, however, had the responsibility to provide financial information to the Office but did
not do so.16
In its preliminary determination dated September 26, 2008, the Office clearly explained
the importance of providing the requested financial information and advised appellant that it
would deny waiver if he failed to furnish the requested financial information within 30 days.
Appellant did not submit a completed overpayment questionnaire or other financial information
supporting his income and expenses. As a result, the Office did not have the necessary financial
information to determine if recovery of the overpayment would defeat the purpose of the Act or
if recovery would be against equity and good conscience. Consequently, as appellant did not
submit the financial information required under section 10.438 of Office regulations, which was
11

Janet K. George, supra note 8.

12

5 U.S.C. § 8129.

13

Recovery of an overpayment will defeat the purpose of the Act if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom the Office seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current or ordinary and
necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as determined [by the
Office] from data furnished by the Bureau of Labor Statistics. 20 C.F.R. § 10.436. Recovery of an overpayment is
considered to be against equity and good conscience when an individual who received an overpayment would
experience severe financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. Id. at § 10.437.
14

20 C.F.R. § 10.438.

15

Id.

16

Id.

4

necessary to determine his eligibility for waiver, the Office properly denied waiver of recovery
of the overpayment in compensation in the amount of $7,175.08.17
With respect to recovery of the overpayment, the Board’s jurisdiction is limited to
reviewing those cases where the Office seeks recovery from continuing compensation payments
under the Act, and appellant’s FECA benefits were reduced to zero effective August 31, 2008.
CONCLUSION
The Board finds that appellant received an overpayment in compensation in the amount
of $7,175.08 for the period August 1, 2000 through June 30, 2003 because he received FECA
benefits that were not offset by SSA benefits and that the Office properly denied waiver of the
overpayment.
ORDER
IT IS HEREBY ORDERED THAT the April 23, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: April 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

Id.

5

